SELLERS, Justice.
The transcript in this cause was filed in the Court of Civil Appeals on November IS, 1963. The statement of facts was filed in this Court of Civil Appeals on the 3rd day of April, 1964, after receiving two extensions of time in which to file statement of facts, the last of which was contested by the appellee.
This case was set by this Court for submission and oral argument on May 18, 1964, at Houston, Texas. Notice of this setting was duly given by the Clerk of this Court to appellant on March S, 1964. On May 4, 1964, appellant filed his application for an extension of time for filing of his brief and for the postponement of submission and oral argument to some future date. The only ground for good cause set out in this motion was the fact that the attorney for appellant was busy in a political campaign and did not have time to brief the case. To this motion appellee duly filed its contest to the extension of time to file brief by appellant, for the reason that no good cause was shown.
These motions were duly argued on the date this cause was set for submission. The appellant, in his oral argument, contended that he was mislead by the attorneys for ap-pellee in that his secretary had asked the attorneys for appellee to agree to the motion to postponement of the time for filing the brief and submission of the cause to some future date but that no agreement was reached. The matter stands before this Court on the sole ground that appellant’s attorney was engaged in a political campaign during the month of April and could not brief the case. This ground for good cause to file brief has been denied by other Courts of Civil Appeal and we feel bound to follow their holding. Assembly of God Church of Tahoka v. Bradley, Tex.Civ.App., 196 S.W.2d 696; Ransom v. Phillips Petroleum Co. et al., Tex.Civ.App., 144 S.W.2d 921.
The right to have the case submitted in due order is a value right to appellee and will not be denied where no good cause for filing brief and submission is shown. Ransom v. Phillips Petroleum Co. et al., supra. The application of appellant for extension of time to file his brief and postponement of submission of the cause is denied and the motion of appellee to dismiss this cause is granted, and the cause is dismissed.